ON MOTION FOR REHEARING.
This appeal was heretofore dismissed because the record disclosed that no final judgment had been entered in the court below.
A tract of land was sued for, and upon a verdict in favor of plaintiffs as to a portion of the defendants and against plaintiffs as to the rest of the defendants, judgment was rendered in accordance therewith. The motion for a new trial filed by plaintiffs was overruled as to a portion of the defendants, who recovered a judgment against plaintiffs, and sustained as to the rest of such defendants. Our conclusion is, that this had the effect of granting a new trial as to all the defendants, and hence that the cause stands on the docket as if there had been no trial. Wootters v. Kauffman, 67 Tex. 488.
The motion for rehearing will therefore be overruled.
Overruled.